


[aetrial2a02.jpg]


2015 Short-Term Incentive (STI) Plan


PURPOSE OF THE PLAN
The purpose of the 2015 Short-Term Incentive Plan (the “Plan”) is to reward
Selected Participants (defined below) of Advanced Energy Industries, Inc. and
its subsidiaries (the “Company”) for the achievement of specific Company
strategic goals.


EFFECTIVE DATE
The Plan is in effect from January 1, 2015 to December 31, 2015 (“Plan Term”)
and supersedes all prior arrangements designed to provide annual incentive Bonus
Awards.


DEFINITIONS
For the purposes of this document only, the following definitions will apply:
“Board of Directors” shall mean the Board of Directors of the Company that has
delegated administration of the Plan to the Committee (defined below).
“Bonus Award” shall mean the actual award paid to a Selected Participant, as
determined by the Committee, paid in cash following the end of the Plan Term but
generally no later than 75 days from the end of the year during which the
applicable Plan Term ends.
“Committee” shall mean the Compensation Committee as appointed by the Board of
Directors to administer the Plan.
“Company” shall mean Advanced Energy Industries, Inc., a Delaware corporation,
including all affiliate and subsidiary companies.
“Fiscal Year” shall mean the 12-month period over which the Company measures
financial performance, and for purposes of this Plan, will extend from January
1, 2015 to December 31, 2015.
“Plan” shall mean the 2015 Short-Term Incentive Plan whose terms and conditions
are presented herein.
“Plan Term” shall mean the one-year period of performance measurement in the
Plan, which will extend from January 1, 2015 to December 31, 2015.
“Selected Participant” shall mean regular, full-time employees of the Company
who are deemed eligible and selected by the Committee to participate in the
Plan.


ELIGIBILITY
Participation is limited to Selected Participants who are not covered by any
other short-term incentive plan and are therefore eligible to participate in the
Plan.
Notwithstanding anything in the Plan to the contrary, and unless otherwise
determined by the Committee, an individual shall not be eligible to participate
in the Plan if such individual (a) performs services for the Company and is
classified or paid as an independent contractor by the Company or (b) performs
services for the Company pursuant to an agreement between the Company and any
other person or entity including an employee leasing organization.
To earn and be eligible for a Bonus Award, if any, a Selected Participant must
be actively employed in the eligible role as of October 1, 2015, and must be
employed and continue to be employed and provide the services required of their
position through the applicable Bonus Award payment date. Selected Participants
who become eligible to participate in the Plan after the beginning of the Plan
Term (promoted, hired, rehired or converted from a non-employee status) may be
eligible for a Bonus Award payment on a prorated basis. If a Selected
Participant’s tier changes during the




--------------------------------------------------------------------------------




Plan Term, the target percentage used in the calculation will reflect the tier
the Selected Participant was in during the majority of the Plan Term.
A condition precedent to earning any Bonus Award or prorated portion thereof is
continuous active employment, which shall include qualifying leaves of absence
through the Bonus Award payment date. Selected Participants must be actively
employed by the Company on the date Bonus Awards are paid in order to earn a
Bonus Award. A Selected Participant whose employment is terminated, either
voluntarily or involuntarily, prior to an applicable Bonus Award payment date
will not earn or be eligible to receive any payment. Please note that
irrespective of the terms of this Plan, if the Selected Participant is subject
to a Company-issued executive change of control agreement (“CIC Agreements”),
those terms may take precedence in particular situations related to certain
terminations and associated payment of a Bonus Award.
Failure to comply with the Company’s policies and internal controls, including
but not limited to audit and control issues, or delegation of authority, may
result in a loss of Bonus Award eligibility and potentially termination of
employment.


MEASURES OF PERFORMANCE


Annual performance metrics have been established by the Company for 2015 based
on the Company’s 2015 Annual Operating Plan (AOP). The performance metrics
translate the business strategy into defined targets against which actual
business results are measured during the Fiscal Year.


Under the Plan, the corporate bonus pool for 2015 will be funded to the extent
the Company achieves certain threshold, target or stretch levels of (1) revenue,
(2) non-GAAP operating income from continuing operations excluding restructuring
charges (“non-GAAP OI”) and (3) operating cash flow (cash flow excluding
restructuring charges adjusted for changes in working capital). For changes in
working capital, the Committee would exclude favorable impacts resulting from
acquired cash in an acquisition. Each of these performance metrics carries a
different weight in funding the corporate bonus pool with revenue at 50%,
non-GAAP OI at 30% and operating cash flow at 20% (generally referred to herein
as “corporate achievement”). The corporate achievement scale funds the bonus
pool 50% at threshold, 100% at target, and 200% at stretch, however the non-GAAP
OI threshold must be met to trigger pool funding for the revenue and non-GAAP OI
portions. Achievement percentages between the threshold and target and between
the target and stretch levels will be interpolated based on actual results in
each category to determine the final achievement percentage to fund the pool.


The Committee may, in its sole and absolute discretion, allocate a portion or
all of the CEO’s bonus opportunity to separate performance metrics or other
objectives. Any separate performance metrics or objectives shall be separately
reviewed and certified by the Committee after completion of the 2015 fiscal
year. The executive officer’s bonus opportunity is based solely on corporate
achievement whereas other members of management below the executive officer
level are additionally required to achieve individual performance goals that are
separately communicated to those Selected Participants.


Once established, performance metrics normally shall not be changed during the
Plan Term. However, if the Committee determines that external changes or
unanticipated business conditions, or significant acquisitions or dispositions,
have materially affected the fairness of the performance metrics, then one or
more of the performance metrics or the weights of such performance metrics may
be modified during the Fiscal Year at the sole discretion of the Committee.


BONUS AWARD CALCULATION
Potential Bonus Awards are calculated as a percentage of the Selected
Participant's year-end annualized base salary. The annual target Bonus Award for
each tier level is as follows:




--------------------------------------------------------------------------------




Tier Level
Annual Target
0 - CEO
100%
1- EVP
60%
2 - Senior VP
50%
3 - VP
40%



For those Selected Participants that are assigned to tier levels 2 or 3, the
achievement of the Company performance metrics as set forth in this Plan shall
only trigger the payment of a Bonus Award if that Selected Participant achieves
the individual performance goals and objectives applicable to that particular
Selected Participant (i.e., pool funding according to corporate achievement plus
achieving individual performance goals). For Selected Participants that are
assigned to tier levels 0 or 1, the achievement of the Company performance
metrics shall result in such Selected Participants being paid a Bonus Award,
subject to the terms and conditions of the Plan.
At the end of the Plan Term, the Committee will evaluate actual business results
against each established performance metric in order to determine the final
percentage of Bonus Award for which the Selected Participant is eligible;
provided, however, that with respect to the CEO, the Board shall be consulted
prior to any final determination. Each performance metric will be evaluated
separately based on business results applying an achievement scale of 0% to
200%. The minimum levels of achievement for non-GAAP OI for the Company must be
met in order to trigger payout of the revenue and non-GAAP OI portions. Based
upon actual results in each of the areas, the achievement scale for each
performance metric is as follows:
 
Weighted Payout Revenue*
Weighted Payout non-GAAP OI
Weighted Payout Operating Cash Flow
Stretch
200%
200%
200%
Target
100%
100%
100%
Threshold
50%
50%
50%

*Assumes achievement of the Company non-GAAP OI threshold.


Achievement percentages between the threshold and target and between the target
and stretch levels will be interpolated based on actual results in each category
to determine the final achievement percentage to fund the pool.


Subject to meeting the conditions and terms of the Plan, the final Bonus Award
payout percent will be multiplied by the Selected Participant’s year-end
annualized base salary resulting in a final Bonus Award payment. No Selected
Participant shall receive a Bonus Award payment greater than 200% of the
Selected Participant’s target Bonus Award.


METHOD AND TIMING OF PAYMENTS
Bonus Award payments, if any, are paid as soon as practicable after the Fiscal
Year-end review and authorization of the payments by the Committee but generally
no later than 75 days from the end of the year during which the applicable Plan
Term ends. Bonus Awards will be paid in cash. Bonus payouts are limited to the
extent the bonus pool is funded by corporate achievement of performance metrics.
The Bonus Award payment is subject to standard deductions and withholdings
specific to the Selected Participant. Such deductions may include, but are not
limited to, any participant elections made by the Selected Participant for
deferrals through payroll into the relevant qualified employer-sponsored Plans.
Any such deferrals will be made in accordance with the terms of the applicable
tax qualified employer-sponsored Plans.
U.S. Only: Notwithstanding the foregoing, if the payment of any Bonus Award at
the time specified herein would result in the adverse tax consequences described
in Section 409A(a)(1) of the Internal Revenue Code (the “Code”) as a result of
the recipient’s status as a “specified employee” (within the meaning of Section
409A of the Code), the time of such payment shall be automatically delayed to
the minimum extent necessary so that Section 409A(a)(1) of the Code will not
apply. The Company will withhold federal income tax at the flat IRS supplemental
wage rate plus applicable employment taxes and state taxes for Bonus Award
payments. For all benefits purposes such as Short-term Disability, Long-term
Disability or Life Insurance, earnings and/or income is defined by the plan
documents governing




--------------------------------------------------------------------------------




those plans. Bonus Awards are considered eligible earnings for 401(k)
contributions if the Selected Participant has previously elected a bonus
deferral percentage.


ADMINISTRATION


The Committee will be responsible for the administration of the Plan. The
Committee is authorized to interpret the Plan, to prescribe, amend, and rescind
rules and regulations deemed advisable, and to make all other administrative
determinations necessary. Any decision of the Committee in the interpretation
and administration of the Plan, as described herein, shall lie within its sole
and absolute discretion and shall be final, conclusive and binding on all
parties concerned.


GENERAL
The Committee reserves the right to define Company performance metrics, to
determine and assign individual performance goals and objectives for Selected
Participants, and to review, revise, amend, or terminate the Plan at any time
without notice at its sole discretion. Only the Committee has the ability to
modify the Plan, and all modifications to the Plan related to the CEO must be
reviewed by the Board of Directors. Except for certain limited exceptions with
respect to CIC Agreements (as discussed above), this Plan document supersedes
any previous document you may have received.
The Company shall not be required to fund or otherwise segregate any cash or any
other assets which may at any time be paid to Selected Participants under the
Plan. The Plan shall constitute an “unfunded” plan of the Company.
In the event of any conflict between a Selected Participant’s employment
agreement with the Company and this Plan, the terms of the Participant’s
employment agreement will control for those provisions that do not relate to
annual bonus incentive compensation.
The provisions contained in this Plan set forth the entire understanding of the
Company with respect to the Plan and supersede any and all prior communications
between the Company and any employee with respect to the Plan.
In the event any provision of the Plan shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.
Any questions regarding this Plan should be directed to the Human Resources
department.


TERMS AND CONDITIONS - UNITED STATES ONLY
This Plan does not constitute a guarantee of work, job status or employment for
any period of time. Your employment at Advanced Energy Industries, Inc. or its
affiliate is at will and either you or the Company or affiliate may terminate
the relationship at any time.
This document is not intended to create a contract of employment or commitment
of ongoing payment, express or implied.




